Cornish, J.,
concurring.
I agree to the law as stated, in its application to the case in hand and to rescission cases generally. The opinion properly distinguishes the case as one in equity, asking that the parties he placed in statu quo, and not one where the plaintiff is seeking damages for fraudulent representations on the ground that he is entitled to the benefits of his contract as made. In the latter class of cases, the question may always arise whether, under the circumstances, the plaintiff had .a right to rely upon the representation made.